spat nis ere amb etc FRETS

  
   
 
 
 
 
 
 

Case 1:11-cr-00755-JFK Document 476 Filétealat)2i "Page 1 of 2
Sa od

 

HOALIN PULAne |

  

tecnica HA Reniamae iar RermBrenne TO |

       

UNITED STATES DISTRICT COURT G 7 uy
SOUTHERN DISTRICT OF NEW YORK Aa
ee en ee x San ae
UNITED STATES OF AMERICA, :
: No. 11 Cr. 755 (JFK)
-against- : No. 20 Civ. 9097 (JFK)
JOVANNY RODRIGUEZ, : ORDER
Defendant. :
ee eet etn tre ceven re ren cree en ee ren en ee a es x

JOHN F. KEENAN, United States District Judge:

On April 15, 2021, Defendant Jovanny Rodriguez filed a 37-
page document titled “Movant’s Memorandum of Law in Support of
His Amended Motion to Vacate, Set Aside, or Correct Sentence by
a Person in Federal Custody Pursuant to Title 28 U.S.C. § 2255."
(ECF No. 474.) The following day, Rodriquez filed a 37-page
document titled “Movant’s Memora[ndum] of Law in Supp[o]rt [of]
Grou[n]d (1) of His Amended Motion to Vacate, Set Aside, or
Correct Sentence by a Natura[1l] Person in Federal Custody
Pursuant to Title [28] U.S.C. § 2255." (ECF No. 475.) Both
motions were signed and dated April 8, 2021.

The Court will not be forced to guess which memorandum of
law Rodriguez intends in support of his habeas petition.
Accordingly, by no later than May 7, 2021, Rodriguez shall file
one memorandum of law in support of his petition setting forth,
without undue repetition, all of Rodriguez’s arguments in
support of his motion to vacate, set aside, or correct his

sentence, ECF No. 450. Absent such a filing by Rodriguez the

 
Case 1:11-cr-00755-JFK Document 476 Filed 04/21/21 Page 2 of 2

Court will only consider his first filed memorandum of law, ECF
No. 474.

By no later than July 7, 2021, the U.S. Attorney’s Office
shall file an answer or other pleadings in response to
Rodriguez’s motion. Absent further order, Rodriguez’s habeas
petition will be considered fully submitted as of that date.

The Court will mail a copy of this Order to Rodriguez

today.

 

SO ORDERED. i Lo J
Dated: New York, New York CP , te CArghy,

April 21, 2021 John F. Keenan
United States District Judge
